Exhibit 10.1

MANTECH INTERNATIONAL CORPORATION

2013 EXECUTIVE INCENTIVE COMPENSATION PLAN

 

1.0 OVERVIEW

ManTech International Corporation (the “Company”) has established this 2013
Executive Incentive Compensation Plan (this “Plan”) to help attract, retain and
motivate our executives to achieve certain goals and objectives. Incentive
compensation is an integral part of the Company’s compensation program. This
Plan sets forth a uniform, systematic, and measurable process for determining
incentive compensation. The Compensation Committee of the ManTech International
Corporation Board of Directors (the “Compensation Committee”) has ultimate
authority over the implementation and interpretation of this Plan.

 

2.0 PLAN PARTICIPANTS

All Executive Officers of the Company, including the CEO, CFO, Deputy CFO,
designated Company-level officers, and designated presidents of the Company’s
principal business groups (the “Business Group Presidents”) are eligible to
participate in this Plan (together, the “Participants”).

 

3.0 POLICY

For each Participant, a set of performance goals for the applicable criteria
under this Plan (the “Participant Goals”) and relative weightings shall be
established, reviewed and memorialized according to the process set forth below.
All Participant Goals shall be specific, measurable, and quantitative, to the
extent practical. The goal-setting process shall be accomplished in accordance
with a time schedule established by the Compensation Committee and CEO.

In the case of the Business Group Presidents, the Participant Goals shall
include both performance goals established for the applicable business group
(“Business Group Goals”) and performance goals established for the Company as a
whole (“Company Goals”). In the case of all other Participants, the Participant
Goals shall be comprised solely of Company Goals.

Participant Goals for each Participant shall be set forth in a separate
agreement or term sheet (each a “Plan Agreement”). Each Plan Agreement shall
also set forth (i) the relative weightings for the various Participant Goals;
(ii) a threshold, target and maximum performance score; and (iii) award amounts
corresponding to each performance score between and including the threshold and
maximum performance scores.

After the end of the fiscal year, actual results shall be measured against
Participant Goals to determine whether and to what extent incentive compensation
has been earned under this Plan for each Participant. This process is referred
to in this Plan as the “Scoring Process.”

The Compensation Committee has the authority to exercise negative discretion to
reduce the amount otherwise payable to any Participant under the Plan. The
exercise of this negative discretion may be based on any factors deemed
appropriate by the Compensation Committee.

 

2013 Executive Incentive Compensation Plan

Page 1 of 5



--------------------------------------------------------------------------------

Additionally, the Compensation Committee may, outside the terms of this Plan,
consider whether a discretionary bonus is warranted for any Participant. In
making such determination, the Compensation Committee may consider any objective
or subjective factors that the Committee deems appropriate in its sole
discretion, including the recommendation of the CEO.

 

4.0 Process

This Section 4 uses the following terms (which terms also operate in the Plan
Agreements).

 

  •  

Business Group Performance Score – for each Participant, the sum of the weighted
Performance Goal Scores for each of the Business Group Goals.

 

  •  

Company Performance Score – for each Participant, the sum of the weighted
Performance Goal Scores for each of the Company Goals.

 

  •  

Factor – the weighting percentage for a particular Participant that is assigned
to each Participant Goal. The Factors shall total 100% for each set of goals for
each Participant (Company Goals and Business Group Goals are each a set of
goals). If applicable, each set of goals shall also receive a Factor, which
shall total 100% for the two sets combined.

 

  •  

Final Performance Score – the sum of (i) the applicable weighted Business Group
Performance Score, and (ii) the weighted Company Performance Score for each
Participant. For Participants with no Business Group Goals, the Company
Performance Score for that Participant shall be the Final Performance Score.

 

  •  

Incentive Compensation Payout Schedule – a schedule that sets forth the
incentive compensation payment amount that corresponds to each performance score
between and including the threshold and maximum Final Performance Scores.

 

  •  

Performance Goal Score – for each Participant Goal, the difference (positive or
negative) between the actual percentage achievement and 100%. An achievement
percentage that is less than 100% achievement will result in a negative
Performance Goal Score, and an achievement percentage that is greater than 100%
achievement will result in a positive Performance Goal Score.

 

  •  

Total Earned Incentive Compensation – the incentive compensation amount payable
to a Participant based on his or her Final Performance Score, prior to any
adjustment by the Compensation Committee.

 

  4.1 Performance Criteria for Goals

 

  •  

Company Performance Criteria

 

  •  

Revenue (revenue as recognized for the performance period in accordance with
GAAP principles)

 

  •  

Earnings before interest and taxes (EBIT), measured as a dollar amount (also
referred to as Operating Income)

 

2013 Executive Incentive Compensation Plan

Page 2 of 5



--------------------------------------------------------------------------------

  •  

Bookings (full value of contract award for single award contracts, plus a value
for multiple award wins as determined in accordance with ManTech’s standard
bookings recognition policy)

 

  •  

Acquisition Revenue (calendar year 2013 pro forma revenue for companies acquired
during the year)

 

  •  

Business Group Performance Criteria (measured in the same manner as Business
Group Goals)

 

  •  

Revenue

 

  •  

EBIT, measured as a dollar amount

 

  •  

Bookings

 

  4.2 Guidance for Goal-Setting Process

All Participant Goals and Factors shall be subject to final review, modification
and approval by the Compensation Committee. The following process shall be used
to prepare a recommendation to the Compensation Committee:

 

  •  

The Chairman of the Compensation Committee shall be responsible for the
establishment of Participant Goals and Factors for the CEO

 

  •  

The Company Goals and Factors applicable to each Participant (other than the
CEO) shall be initially established by the CEO, with input from the CFO and the
Compensation Committee.

 

  •  

Business Group Goals and Factors applicable to each Participant shall be
initially established by the CEO, with input from the CFO and after consultation
with the applicable Business Group President.

 

  4.3 Threshold, Target and Maximum Awards

Each Participant shall have threshold, target, and maximum incentive
compensation amounts that correspond to threshold, target and maximum Final
Performance Scores. For each Participant, the target award amount shall be
expressed as a fixed number or a percentage of his or her base salary as of
April 1, 2013, as established by the Compensation Committee, and shall represent
the amount of incentive compensation that the Participant will earn if his or
her actual Final Performance Score is within a stated range of the Final
Performance Score that would result from 100% achievement of all Participant
Goals.

 

  4.4 Guidance for Scoring Process

 

  •  

Overview: Actual results for the year shall be determined and then compared to
the Participant Goals. The Final Performance Score shall be calculated for each
Participant and shall determine the Total Earned Incentive Compensation pursuant
to the applicable Incentive Compensation Payment Schedule. The amount of any
incentive compensation amount actually paid may be reduced by the Compensation
Committee’s exercise of negative discretion.

 

2013 Executive Incentive Compensation Plan

Page 3 of 5



--------------------------------------------------------------------------------

  •  

Scoring Process:

 

  •  

The Performance Goal Score with respect to each of the Participant Goals shall
be determined.

 

  •  

The Performance Goal Scores shall be weighted by multiplying each score by the
applicable Factor and summed to determine the Participant’s Company Performance
Score and any Business Group Performance Score.

 

  •  

If applicable (i.e., for Participants with both Business Group Goals and Company
Goals), the Business Group Performance Score and the Company Performance Score
shall be weighted by multiplying each score by the applicable Factor, and the
Final Performance Score will be determined. Otherwise, the Participant’s Company
Performance Score will constitute the Final Performance Score.

 

  •  

Based on the Participant’s Final Performance Score, the Total Earned Incentive
Compensation will be derived from the applicable Incentive Compensation Payout
Schedule.

 

  •  

Adjustments to Results Achieved: With respect to any Performance Goal Score, the
Compensation Committee shall have the authority to determine whether and by what
amount the actual result used to calculate the achievement percentage should be
adjusted to account for extraordinary events or circumstances. In making any
such determination the Compensation Committee shall take into consideration the
effect of any adjustment on treatment under Section 162(m) of the Internal
Revenue Code of payments made pursuant to this Plan.

 

  •  

Out of Cycle Salary Changes: The Compensation Committee shall determine the
effect of any out-of-cycle salary changes on a Participant’s Total Earned
Incentive Compensation, and in making such determination shall take into
consideration the effect of any adjustment on treatment under Section 162(m) of
the Internal Revenue Code of payments made pursuant to this Plan.

 

  •  

Final Compensation Committee Review: The Compensation Committee will review the
Total Earned Incentive Compensation for each Participant. The Compensation
Committee has the authority to reduce the Total Earned Incentive Compensation
due any Participant hereunder, based on any factor deemed relevant by the
Compensation Committee. No incentive compensation payment amount for any
executive officer shall be paid out until formally approved by the Compensation
Committee. Payments under this Plan, if any, shall be made on or before
March 15, 2014. Unless the Compensation Committee determines otherwise in its
sole discretion, a Participant’s right to receive any incentive compensation
payment hereunder shall be forfeited if the Participant is not an employee of
the Company in good standing on December 31, 2013.

 

2013 Executive Incentive Compensation Plan

Page 4 of 5



--------------------------------------------------------------------------------

5.0 RECOVERY OF AWARDS

Awards under the Plan are subject to the terms and conditions of any clawback
policy which the Company may adopt to comply with the requirements of
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the implementing regulations and standards adopted by the Securities and
Exchange Commission and national securities exchanges thereunder.

 

6.0 AUTHORIZATION

The Compensation Committee has authorized the development of this Plan and, with
the assistance of the CEO, shall oversee the consistent and equitable
implementation of the provisions of this Plan and the individual Participants’
Plan Agreements. Senior management and the Company’s compensation department
will support the administration of the Plan, as directed by the Compensation
Committee.

 

2013 Executive Incentive Compensation Plan

Page 5 of 5